Citation Nr: 0629498	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-28 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for a respiratory 
condition, to include as secondary to herbicide exposure.

2. Entitlement to service connection for coronary artery 
disease, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk



INTRODUCTION

The veteran had active military service from November 1964 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Sioux Falls, South Dakota.


FINDINGS OF FACT

1. The veteran had military service in the Republic of 
Vietnam during the Vietnam era; therefore, exposure to Agent 
Orange is presumed.

2. A respiratory condition was not manifested during the 
veteran's active duty; any current respiratory condition is 
not related to service.

3. Coronary artery disease was not manifested during the 
veteran's active duty or for many years thereafter; any 
current coronary artery disease is not related to service.


CONCLUSIONS OF LAW

1. A respiratory condition was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have incurred in or been aggravated by such service, or be 
due to any herbicide (Agent Orange) exposure therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303; 3.307, 3.309 (2005).

2. Coronary artery disease was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have incurred in or been aggravated by such service, or be 
due to any herbicide (Agent Orange) exposure therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303; 3.305, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A December 2003 letter informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  This December 
2003 letter also included information on what evidence was 
necessary to pursue a service connection claim for exposure 
to Agent Orange.  The Board notes that this letter was sent 
to the appellant prior to the March 2004 rating decision.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The December 2003 letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
letter essentially notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the claims of service connection for a 
respiratory condition and coronary artery disease, the Board 
has concluded that the preponderance of the evidence is 
against these claims.  Any questions as to the appropriate 
disability rating or effective date to be assigned have 
therefore been rendered moot, and the absence of notice on 
these two elements of a service connection claim should not 
prevent a Board decision on the veteran's claims.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

B. Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's service medical records 
are associated with the claims folder.  In a January 2004 
letter the veteran indicated that all of his medical care was 
through the Black Hills VA Medical Center (VAMC).  The RO 
requested and obtained these treatment records.  There is no 
indication of any available outstanding records, identified 
by the appellant, which have not been obtained.  The veteran 
indicated in his August 2004 substantive appeal that all 
evidence in support of his claim had been submitted.

The veteran was not provided a VA examination in conjunction 
with either of his claims.  However, the Board concludes that 
VA examinations were not necessary to decide the veteran's 
claims; therefore, VA fulfilled its duty to assist the 
veteran in developing his claims.  With respect to the claim 
of service connection for coronary artery disease, the Board 
finds that the evidence of record lacked any competent 
evidence that suggested the veteran's coronary artery disease 
may be linked to service.  See 38 C.F.R. § 3.159(c)(4) 
(2005).  As for the veteran's claim of service connection for 
a respiratory condition, there was no competent evidence of a 
current diagnosed disability.  Id.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service, such as coronary 
artery disease, or if manifest to a compensable degree within 
three years, such as active tuberculosis,.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  A veteran who served in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was recently published by the Secretary.  
See Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).



A. Service Connection for Coronary Artery Disease

The veteran contends that his coronary artery disease is 
related to his exposure to Agent Orange while serving in 
Vietnam from June 1965 to June 1966.  However, coronary 
artery disease is not one of the diseases listed in 38 C.F.R. 
§ 3.309(e) that qualifies for presumptive service connection.  
Therefore, the Board concludes that the veteran's claim for 
coronary artery disease as secondary to herbicide exposure 
cannot be presumptively granted.  Furthermore, the veteran 
has not presented the Board with any independent medical 
opinion, scientific, or medical evidence linking coronary 
artery disease to herbicide exposure as requested in the 
December 2003 VCAA notice letter.  Therefore, the Board also 
concludes that, regardless of the presumption, the 
preponderance of the evidence is against service connection 
as secondary to herbicide exposure.  See Combee v. Brown, 34 
F.3d 1039, 1040 (Fed. Cir. 1994).

Although the veteran's claim of service connection for 
coronary artery disease as secondary to herbicide exposure 
fails, the Board must still consider whether the veteran's 
coronary artery disease is otherwise related to service.  To 
that extent, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and the claim of 
service connection for coronary artery disease must be 
denied.

The veteran's service medical records are absent any mention 
of coronary problems, including coronary artery disease.  The 
veteran's September 1966 separation examination notes his 
cardiovascular system as normal.  The veteran's 
representative notes in a September 2004 statement that the 
veteran's blood pressure was recorded as 134/98.  However, 
there is no indication by the examining physician that this 
was abnormal, nor are any cardiovascular defects, injuries, 
or diseases noted on the separation examination report.  The 
Board finds the absence of coronary artery disease, along 
with any cardiovascular problems, while in service weighs 
heavily against the veteran's claim of service connection for 
coronary artery disease.

The evidence of record indicates that the veteran was 
admitted for myocardial infarction in October 1985.  See 
October 1987 treatment note by Dr. DP.  The October 1987 
cardiovascular evaluation report that documents this 
admission also notes that the veteran has a family history of 
coronary artery disease.  An April 1986 VA treatment note 
indicates that the veteran underwent right coronary artery 
angioplasty at the time.  The veteran's diagnosis of coronary 
artery disease continues throughout his medical records; in 
January 2004, a VA outpatient treatment note indicated that 
the veteran's coronary artery disease is now asymptomatic.

Although the Board acknowledges that the veteran has a 
current cardiovascular disability, there is no evidence of 
record linking his coronary artery disease to service.  The 
claims folder does not contain an etiological opinion by a 
competent medical professional indicating his disease is a 
result of his military service 

Furthermore, the nineteen year lapse in time between the 
veteran's active service and the first diagnosis of coronary 
artery disease weighs against the veteran's claim.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the maladies at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc). 

The Board acknowledges the veteran's own statements that his 
coronary artery disease was the result of his service.  
However, while the representative as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.

With consideration of the veteran's service medical records, 
the length of time following service prior to a recorded 
diagnosis of coronary artery disease, and the absence of any 
medical opinion suggesting a causal link to the veteran's 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for coronary artery disease.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

B. Service Connection for a Respiratory Condition

The veteran contends that he has a respiratory condition that 
is related to his exposure to Agent Orange while serving in 
Vietnam from June 1965 to June 1966.  While the Board 
recognizes presumptive service connection for respiratory 
cancers, there is no evidence of record that the veteran has 
a respiratory cancer.  See 38 C.F.R. § 3.309(e).  Therefore, 
the Board concludes that the veteran's claim for a 
respiratory condition as secondary to herbicide exposure 
cannot be presumptively granted.  Furthermore, the veteran 
has not presented the Board with any independent medical 
opinion, scientific, or medical evidence linking his claimed 
respiratory condition to herbicide exposure as requested in 
the December 2003 VCAA notice letter.  Therefore, the Board 
also concludes that, regardless of the presumption, the 
preponderance of the evidence is against service connection 
as secondary to herbicide exposure.  See Combee, supra.

Although the veteran's claim of service connection for a 
respiratory condition as secondary to herbicide exposure 
fails, the Board must still consider whether the veteran's 
claimed respiratory condition is otherwise related to 
service.  To that extent, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and the claim of service connection for a respiratory 
condition must be denied.

The veteran's service medical records are absent any mention 
of respiratory problems.  The veteran's September 1966 
separation examination notes his lungs and chest as normal.  
Additionally, a January 1966 chest x-ray was normal.  The 
Board finds the absence of any respiratory problems while in 
service weighs heavily against the veteran's claim of service 
connection for a respiratory condition.

In addition to a lack of respiratory problems while in 
service, the veteran's medical records are absent any 
respiratory problems for ten years following service 
separation.  A December 1975 private treatment note by Dr. DP 
indicates that the veteran presented with complaints of chest 
pain and breathing.  Dr. DP indicated that the veteran 
reported that he was concerned because his son had 
bronchitis.  There is no mention of the veteran's military 
service.  A chest x-ray revealed cavitary lesions in the left 
lung.  The veteran returned in January 1976, and Dr. DP's 
treatment note provides a diagnosis of pulmonary 
tuberculosis, improving.  Finally, a March 1976 treatment 
note by Dr. DP indicates that the veteran's pulmonary 
tuberculosis is "treated and controlled."  There are no 
further treatment records which indicate the veteran had a 
recurrence of tuberculosis, or that he currently has active 
tuberculosis.

In fact, the Board finds that there is no evidence of record 
that the veteran has a current chronic respiratory condition.  
A May 2003 VA outpatient treatment note indicates that the 
veteran reported shortness of breath without chest pain.  
However, objective examination revealed clear lungs and a 
minimal decreased in breath sounds.  The treatment note 
provides a diagnosis of exertional dyspnea, or labored 
breathing upon physical exertion.  This diagnosis is repeated 
in a January 2004 VA outpatient treatment note, which also 
indicates that the veteran's dyspnea is probably secondary to 
uncontrolled hypertension.  

Clinically identified pathology, attributable to disease or 
injury incurred or aggravated in active military service, is 
required to form the basis of any award of service connection 
supporting the award of VA disability compensation.  VA does 
not generally grant service connection for dyspnea alone, 
without an identified underlying basis for the symptom.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  

In light of the above, the Board finds the preponderance of 
the evidence is against the veteran's claim of service 
connection for a respiratory condition, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a respiratory condition 
is denied.

Entitlement to service connection for coronary artery disease 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


